ICJ_015_Ambatielos_GRC_GBR_1953-05-19_JUD_01_ME_01_EN.txt. DISSENTING OPINION BY SIR ARNOLD McNAIR,
PRESIDENT, AND JUDGES BASDEVANT, KLAESTAD
AND READ

To our great regret we are unable to concur in the Judgment
of the Court. We must therefore indicate the way in which we
understand the task of the Court in the present case, the meaning
of the question submitted to it, the answer which should be given,
and the grounds on which we base our opinion.

*
* *

By the Judgment of July rst, 1952, in which the Court defined
the limits of its jurisdiction in the Ambatielos case, it is now called
upon to ‘‘decide’’, in accordance with the terms of that Judgment,
“‘whether the United Kingdom is under an obligation to submit to
arbitration, in accordance with the Declaration of 1926, the differ-
ence as to the validity of the Ambatielos claim, in so far as this
claim is based on the Treaty of 1886’’. The Court must say whether
or not there is an obligation, as so defined, binding upon the United
Kingdom. In their final Submissions the Parties clearly recognized
that this was the object of the Judgment now to be given by the
Court. The Court, having found that it has jurisdiction for this
purpose, is called upon to adjudicate upon the merits of the differ-
ence between the Parties as to the existence or non-existence of
this obligation. As to the difference between the same Parties
with regard to the validity of the Ambatielos claim, the Court has
declared, in the Judgment mentioned above, that it has no juris-
diction to decide upon the merits of that difference.

x
+ +

Having been required by the Application of the Hellenic Govern-
ment to decide whether the United Kingdom is under an obligation
to submit to arbitration, in accordance with the Declaration of
1926, the difference as to the validity of the Ambatielos claim, the
Court, ‘‘whose function is to decide in accordance with interna-
tional law such disputes as are submitted to it” (Article 38, para-
graph 1, of the Statute), must for this purpose examine and take
into account all legal factors which it deems relevant. There is no
tule of law which limits this examination. The Court indeed lacks
jurisdiction to adjudicate upon the validity of the Ambatielos
claim ; provided, however, that it confines itself to stating whether
or not there exists an obligation to submit the difference as to the
validity of that claim to arbitration, it will not trench upon the

19
AMBATIELOS CASE (DISSENTING OPINION) 26

question of validity itself. If it be found that there is any point of
law which is relevant to the solution of both these differences—
which were clearly distinguished by the Judgment of July rst,
1952—this cannot constitute a valid ground for the Court’s refrain-
ing from examining that point and forming an opinion as to its
importance for the purpose of determining whether an obligation
to have recourse to arbitration exists in this case.

The Court is called upon to say whether or not there exists an
obligation to set up a Commission of Arbitration whose task it
would then be to decide as to the validity of the Ambatielos claim.
An affirmative reply to this question can be given only if the
existence of this obligation can be established on a basis of law.
Unless this can be established, it does not appear to us to be possible
to give an affirmative answer to the question which the Court is
required to decide. It is therefore necessary to examine all the
factors susceptible of affecting the answer to be given to this ques-
tion. It is only after such an examination, and in the light of what
may emerge from it, that it will be possible to decide whether a
Commission of Arbitration should be set up. It was in this way
that the Court considered that the respective functions should be
divided in a case—the Interpretation of Peace Tvreaties—which,
apart from the fact that the Court had there before it a request for
an advisory opinion, had much in common with the present case.
The Court there pointed out that it had to give an opinion on the
applicability to certain disputes of the procedure for settlement by
means of Commissions instituted by the Peace Treaties, and not
on the merits of these disputes. The same is true in the present case.
The Court in that case itself considered the question whether the
disputes which it found to exist ‘“‘were among those for which”
the Peace Treaties had provided a procedure for settlement. The
Court found that the disputes in question related to the performance
or non-performance of obligations arising from certain articles of the
Peace Treaties. The Court made this finding without being ham-
pered in any way by the jurisdiction of the Commissions charged with
the duty of deciding as to the validity of the allegations forming the’
subject-matter of the disputes. Having made this finding, it deduced
therefrom an obligation on the States concerned to co-operate
in the procedure for settlement prescribed by the Treaties. In
our opinion, the Court in the present case must make a similar
investigation in order to ascertain whether the conditions necessary
for establishing an obligation to arbitrate are present.

Similarly, in the Advisory Opinion relating to the Interpretation
of the Greco-Turk Agreement of December rst, 1926, the Permanent
Court of International Justice, having been asked who was entitled
to seise the President of the Greco-Turk Arbitral Tribunal of certain
proceedings, gave its opinion on this question on the basis of the
relevant provisions and did not leave it to the President of this
Tribunal to deal with the point by deciding, in due course, whether

20
AMBATIELOS CASE (DISSENTING OPINION) 27

he had been properly seised. Yet what was involved in that case
was a question of the capacity necessary for the seising of an autho-
rity which already existed. When, as in the present case, it isa
question of adjudicating upon the obligation to co-operate in
setting up a body which would be called upon to make a decision
at a later stage, the arguments in favour of a decision in advance
on the question whether ail the necessary conditions are satisfied
appear to be still more convincing.

There is no rule of law nor anything contained in Article 29
of the Treaty of 1926 which restricts the Court in the exercise of
its jurisdiction to decide upon the existence of the obligation to
arbitrate. It follows from this Article, in accordance with the
interpretation given in the Judgment of July Ist, 1952, that the
Court has jurisdiction to deal with any dispute as to the interpre-
tation or application of the Declaration of 1926 : this is the question
which arises in ascertaining whether the arbitration clause con-
tained in that Declaration is to be applied in the present case.
Nothing contained in this Article or in the Declaration imposes
any limitation on the power of the Court to consider any factor
susceptible of affecting its judgment and, in particular, nothing
therein contained directs it to surrender this examination to any
other body. Provided the Court confines itself, in the operative part
of its Judgment, to adjudicating upon the existence of the obligation
to arbitrate, its power to consider the reasons determining its
decision does not appear to us to be limited by the fact that a
Commission of Arbitration may be constituted for the purpose of
deciding as to the validity of the Ambatielos claim.

*
* *

By the Declaration of 1926, the United Kingdom consented to
the submission to arbitration of any difference with the Hellenic
Government “‘as to the validity” of “claims on behalf of private
persons based on the provisions of the Anglo-Greek Commercial
Treaty of 1886’’. On the question whether this provision is applicable
to the ‘difference as to the validity of the Ambatielos claim”,
the operative part of the Judgment of July 1st, 1952, added the
following words: ‘in so far as this claim is based on the Treaty
of 1886”. This being the case, it is necessary to consider the meaning,
which is in issue between the Parties, of the expression ‘‘claims ....
based on the provisions of the Anglo-Greek Commercial Treaty of
1886”, an expression which is contained in the Declaration and
repeated in the Judgment.

It is not enough for the Hellenic Government to invoke a provi-
sion of the Treaty of 1886 for the Ambatielos claim to be con-
sidered as “‘based on the provisions of the .... Treaty of 1886” within
the meaning of the Declaration of 1926. There is nothing in the

21
AMBATIELOS CASE (DISSENTING OPINION) 28

Declaration which authorizes either Party to the Treaty and Decla-
ration of 1926 to impose its own subjective interpretation of this
expression. The Declaration states it objectively, and the Court,
which is empowered by Article 29 of the Treaty to interpret the
expression, must determine in an objective way whether the claim
presented under the Declaration is or is not based on the provisions
of the Treaty of 1886.

The arbitration clause, in the form in which it appeared in the
Protocol of 1886, was open to the risk of becoming ineffectual
in cases where it was invoked by one State and the respondent
State alleged that the difference existing between them lay outside
the scope of the provisions of the clause. The negative view of the
respondent State was then sufficient to prevent the practical
application of the clause. By the combined effect of the Declaration
of 1926 and Article 29 of the Treaty of the same date, a remedy was
provided for this defect in the arbitration clause: by this remedy
the Court is empowered to decide this preliminary difference. The
effect of this is that the opinion which will prevail will be that
formed by the Court itself as to the character of the difference and,
in the present case, on the question whether the claim which has
been presented is or is not a claim based on the provisions of the
Treaty of 1886.

When the Permanent Court and the present Court have had to
ascertain whether a dispute fell within the scope of an arbitration
clause or a compulsory jurisdiction clause, these Courts have always
considered that it was their duty first to determine the categories
of disputes to which the clause in question was applicable and then
to enquire whether the dispute in question fell within one of these
categories.

This is the consequence of a principle of international law which
forms the basis of Article 36 of the Statute of the Court. In the
Eastern Carelia Opinion, the Permanent Court invoked this prin-
ciple, and declared that “It is well established in international
law that no State can, without its consent, be compelled to submit
its disputes with other States either to mediation or to arbitration,
or to any other kind of pacific settlement’. This principle was
thereafter applied on a number of occasions by the Permanent
Court, in particular in the cases concerning the Mavrommatis
Palestine Concessions, German Interests in Polish Upper Silesia,
the Factory at Chorzôw, and the Rights of Minorities in Upper
Stlesia. That Court applied the principle with particular care when
it had. to decide the scope of an exception ratione temporis con-
tained in a compulsory jurisdiction clause invoked before it in the
Phosphates in Morocco case. The principle was also applied by the
International Court of Justice in the Corfu Channel case, the
Interpretation of Peace Treaties case and the Anglo-Irantan O1l
Company case.

22
AMBATIELOS CASE (DISSENTING OPINION) 29

In applying this principle for the purpose of deciding whether
a given jurisdictional clause covered a given dispute which it was
alleged could be submitted to it by virtue of the clause in question,
the Permanent Court was not satisfied by a mere doubt resulting
from weighty arguments presented before it, nor by prima facie
considerations or considerations of a provisional character. In
the Mavrommatis Palestine Concessions case, it invoked “‘the fact
that its jurisdiction .... is variably based on the consent of the
respondent”, and it expressly stated that it “cannot content
itself with the provisional conclusion that the dispute falls or
not within the terms of the Mandate’’. In the case concerning the
Factory at Chorzôw, after repeating that its jurisdiction ‘is always
a limited one, existing only in so far as States have accepted it”,
the Court added :

“When considering whether it has jurisdiction or not, the Court’s
airn is always to ascertain whether an intention on the part of the
Parties exists to confer jurisdiction upon it. The question as to the
existence of a doubt nullifying its jurisdiction need not be considered
when, as in the present case, this intention can be demonstrated
in a manner convincing to the Court.”

Before declaring a State to be bound to submit a dispute to the
decision of an international tribunal, the Permanent Court and
the present Court have always considered it necessary to establish
positively, and not merely on prima facie or provisional grounds,
that the State in question had in some form given its consent to
this procedure. No distinction in this connection has been drawn
between cases where the jurisdiction of the Court was involved
and cases where that of some other tribunal or authority was in
question.

Since there is nothing in the Declaration of 1926 to indicate an
intention that prima facie considerations should be regarded as
sufficient, it is our opinion, based on the principle referred to above
and the way in which this principle has been invariably applied,
that the United Kingdom can only be held to be under an obli-
gation to accept the arbitral procedure by application of the
Declaration of 1926 if it can be established to the satisfaction of
the Court that the difference as to the validity of the Ambatielos
claim falls within the category of differences in respect of which
the United Kingdom consented to arbitration in the Declaration
of 1926.

*
* *

It is necessary therefore to examine the matter and, without
prejudging the validity of the Ambatielos claim, to ascertain
what claims the Declaration of 1926 was intended to refer to and
whether the Ambatielos claim falls within the category of claims so
determined.

23
AMBATIELOS CASE (DISSENTING OPINION) 30

The claims referred to by the Declaration of 1926 are claims
““based on the provisions of the Treaty” of 1886. These words should
be construed in their natural and ordinary meaning, as has been
said over and over again and, in particular, in the Advisory Opinion
of the Court on the Competence of the General Assembly for the
Admission of a State to the United Nations. In our opinion, the
natural and ordinary meaning of these words is limited to claims
whose legal support is found in the provisions of the Treaty ; that
is, claims whose validity should be appraised in the light of these
provisions ; the natural and ordinary meaning of the words, in our
opinion, excludes claims whose support must be sought elsewhere.
In accordance with the method of interpretation adopted by. the
Court in the above-mentioned Opinion, we would add that nothing
in the Declaration suggests that the Parties intended to confer any
other meaning on these words.

A reading of the Declaration as a whole confirms the view that
the natural meaning of the words used corresponds to the purpose
which the Parties had in mind. The Declaration begins with a clause
whose purpose is to keep alive, in spite of the lapse of the Treaty
of 1886, claims on behalf of private persons based on the provisions
of that Treaty. This clause can only have a meaning, and can only
have effect, in respect of claims legally based on the Treaty of 1886.
It cannot be extended to cover claims in respect of which those
provisions might be invoked without being really applicable. It was
in the nature of things that this saving clause could only safeguard
claims that had a legal basis in the Treaty of 1886. The arbitration
clause in the Declaration of 1926 mentions expressly the claims
referred to in the saving clause. It cannot extend to other claims.

Thus, and by virtue of the express reference made by the Decla-
ration to the Treaty of 1886, a difference concerning a claim on
behalf of a private person comes within the scope of the arbitration
clause of the Declaration of 1926 only if the examination of the
claim demonstrates that it falls within the framework of the Treaty.

*
* *

In order to determine whether the arbitration clause in the Decla-
ration of 1926 should be applied in the present case, we must
ascertain whether the difference under consideration falls within
the category of differences which the Parties have agreed to submit
to arbitration.

The sphere of application of the arbitration clause in the Decla-
ration of 1926 has been defined by reference to the relevant law,
namely, the provisions of the Treaty of 1886. This method has been
frequently adopted in the drafting of arbitral or jurisdictional
clauses.

24
AMBATIELOS CASE (DISSENTING OPINION) 31

The method to be followed must therefore be to enquire whether
the dispute as to the validity of the Ambatielos claim falls to be
decided by the application of the provisions of the Treaty of 1886.
This method was described by the Permanent Court in the Mavrom-
matis Palestine Concesstons case as follows:

“For this reason the Court, bearing in mind the fact that its
jurisdiction is limited, that it is invariably based on the consent
of the respondent and only exists in so far as this consent has been
given, cannot content itself with the prosivional conclusion that
the dispute falls or not within the terms of the Mandate. The Court,
before giving judgment on the merits of the case, will satisfy itself
that the suit before it, in the form in which it has been submitted
and on the basis of the facts hitherto established, falls to be decided
by application of the clauses of the Mandate. For the Mandatory
has only accepted the Court’s jurisdiction for such disputes.”

The same method was adopted by the Permanent Court in the
Phosphates in Morocco case and by the present Court in its Advisory
Opinion concerning the Interpretation of Peace Treaties. Having
to decide whether the disputes under consideration were among
those which were subject to the provisions of the Peace Treaties
for the settlement of disputes by means of Commissions, the Court
examined the subject-matter of the differences. It found that the
disputes related “‘to the question of the performance or non-
performance of the obligations provided in’’ certain articles of the
Treaty, and it deduced from this finding that these disputes “are
clearly disputes concerning the interpretation or execution of
the Peace Treaties’, and that furthermore the Governments con-
cerned were bound to carry out the provisions of those articles
in the treaties relating to the settlement of disputes by means of
Commissions.

We therefore have to consider whether the Ambatielos claim
falls within the framework of the Treaty of 1886. In order to do
this, it is necessary to examine the claim as it has been put forward,
without enquiring whether the facts alleged are true or not, and
to consider the provisions of the Treaty of 1886 which the Hellenic
Government has invoked.

The origin of the claim is to be found in a contract between
Mr. Ambatielos and the British Ministry of Shipping for the sale
of nine ships then under construction. Mr. Ambatielos has con-
tended that this contract was not properly carried out by the
seller, but this question of the breach of the contract is not one
which has to be decided by international arbitration. It was sub-

25
AMBATIELOS CASE (DISSENTING OPINION} 32

mitted to English Courts by common accord of the Parties, as is
stated in the British Note of 2gth Mav 1933, and not disputed in
the Hellenic answer of 3rd August 1933. The Admiralty Court
gave judgment against Mr. Ambatielos, who appealed against
this decision to the Court of Appeal but subsequently abandoned
his appeal.

The present claim, as formulated by the Hellenic Government,
relates to the way in which justice was administered in the pro-
ceedings in the English Courts between Mr. Ambatielos and the
Board of Trade as the successor to the Ministry of Shipping. It
has been alleged, on behalf of the Hellenic Government, that
officials of the Board of Trade wrongly failed to produce in the
Admiralty Court all the evidence available and that this resulted
in damage to Mr. Ambatielos. The Hellenic Government also
complains of the refusal by the Court of Appeal of leave to
Mr. Ambatielos to adduce new evidence. The difference existing be-
tween the Hellenic Government and the United Kingdom Govern-
ment is therefore concerned with a claim based on alleged improper
administration of justice, in particular with regard to the produc-
tion of evidence in proceedings in the English Courts. The question
for this Court is to decide whether the matter of complaint thus
relied upon falls within the provisions of the Treaty of 1886.
Without passing upon the truth of the facts relied on, and assuming
them to be established, without moreover passing on the legal or
illegal character of these facts, it is possible to determine whether
this legal or illegal character is or is not dependent on the appli-
cation of the provisions of the Treaty of 1886, and to decide, as
a result of the view, formed on this point, whether the claim
based on these facts is or is not one which should be referred
to arbitration in application of the Declaration of 1926. Such a
decision, relating solely to the obligation to resort to-arbitration,
will not prejudge any decision to be given as to the validity of the
Ambatielos claim, which is not within the jurisdiction of the Court.

Is the claim of the Hellenic Government against the United
Kingdom, the object of which has been thus defined, within the
framework of the Treaty of 1886 ? The reply to this question must
be in the affirmative before there can arise an obligation, in accord-
ance with the Declaration of 1926, to submit the claim to arbi-
tration. The ‘provisions of the Treaty of 1886 invoked by the
Hellenic Government must now be considered. _

The Hellenic Government invokes Article XV, paragraph 3, of
the Treaty of 1886. This Article provides :

“The subjects of each of the two Contracting Parties in the
dominions and possessions of the other shall have free access to
the Courts of Justice for the prosecution and defence of their rights,
without other conditions, restrictions, or taxes beyond those imposed
on native subjects, and shall, like them, be at liberty to employ, in
all causes, their advocates, attorneys or agents, from among the

26
AMBATIELOS CASE (DISSENTING OPINION) 33

persons admitted to the exercise of those professions according to
the laws of the country.”

This Article promises free access to the Courts ; it says nothing
with regard to the production of evidence. Questions as to the pro-
duction of evidence are by their nature within the province of the
law of the Court dealing with the case (lex fori). The Treaty could
have laid down certain requirements in this connection, but it did
not do so. The free access clause frequently found in treaties, more
commonly in the past than at the present, has as its purpose the
removal, for its beneficiaries, of the obstructions, which existed in
certain countries as the result of old traditions, to the right of
foreigners to have recourse to the Courts. Its object is, as it states,
to ensure free access to the Courts, not to regulate the different
question of the production of evidence. An extensive interpretation
of the free access clause which would have the effect of including
in it the requirements of the proper administration of justice, in
particular with regard to the production of evidence, would go
beyond the words and the purpose of Article XV, paragraph 3.
Free access to the Courts is one thing ; the proper administration
of justice is another. A distinction is traditionally drawn between
the two as is shown, in particular, by the preparatory work of the
1930 Conference for the Codification of International Law (see in
particular the Report of the Sub-Committee of the Committee of
Experts for the Progressive Codification of International Law,
League of Nations, C. 196. M. 70. 1927. V, pages 96-100 and 104 ;
Observations of the Hellenic Government on this Report, pages
167-168, and Bases of Discussion Nos. 5 and 6 by the Preparatory
Committee, League of Nations, C. 75. M. 69. 1929. V, Vol. ITI,
pages 48 and 51).

Finally, it is necessary not to lose sight of the fact that in this
case the Court has to decide, on the basis of the meaning to be
attributed to the free access clause, what is the extent of the obli-
gation to arbitrate arising from the Declaration of 1926. With two
interpretations of Article XV, paragraph 3, before us, we cannot
subscribe to the one which would extend it to the production of
evidence and thereby enlarge the obligation to submit to arbitra-
tion. It is particularly difficult to accept an interpretative extension
of an obligation of a State to have recourse to arbitration. The
Permanent Court in the Phosphates in Morocco case stated that a
jurisdictional clause must on no account be interpreted in such a
way as to exceed the intention of the States that subscribed to it.
It went on to say with regard to the scope to be attributed to an
exception rafione temporis contained in the compulsory jurisdiction
clause invoked before it :

‘it is necessary always to bear in mind the will of the State which
only accepted the compulsory jurisdiction within specified mits,
and consequently only intended to submit to that jurisdiction

27
AMBATIELOS CASE (DISSENTING OPINION) 34

disputes having actually arisen from situations or facts subsequent
to its acceptance’.

The free access clause does not do more than provide for free
access and for national treatment as regards conditions, restric-
tions, taxes and the employment of counsel. The complaint, as put
before the Court in this case, does not allege that Mr. Ambatielos
was refused access to the English Courts, or that he was denied
national treatment as regards conditions, restrictions, taxes or the
employment of counsel. The Hellenic Government merely alleges
that the production of evidence was effected in a manner which in
its opinion was defective and detrimental to its national. Art-
icle XV, paragraph 3, is unconnected with this complaint. If any
legal rule has been broken, it is not a rule contained in this Article.

In fact, when the Hellenic Government complains that the
executive or judicial authorities of the United Kingdom have not
acted according to the requirements of the proper administration
of justice, it is alleging a violation of general international law.
Can such a claim be considered to be based on a provision of the
Treaty of 1886? At this stage we meet Article X of the Treaty of
1886 which has been invoked by the Hellenic Government. This
Article contains a most-favoured-nation clause which, in its opinion,
embodies certain references to the requirements of the proper
administration of justice. But, having regard to its terms, Article X
promises most-favoured-nation treatment only in matters of com-
merce and navigation; it makes no provision concerning the admi-
nistration of justice; in the whole of the Treaty this matter is the
subject of only one provision, of limited scope, namely, Article XV,
paragraph 3, concerning free access to the Courts, and that Article
contains no reference to most-favoured-nation treatment. The most-
favoured-nation clause in Article X cannot be extended to matters
other than those in respect of which it has been stipulated. We
do not consider it possible to base the obligation on which the
Court has beén asked to adjudicate, on an extensive interpretation
of this clause.

The Hellenic Government has also invoked Articles I and XII
of the Treaty of 1886 as a basis for its claim, but these Articles,
like Article X, are unconnected with the administration of justice.
They throw. no light on the question whether the evidence was
properly or improperly produced in the English Courts. Nor do
they permit an opinion to be formed as regards the complaint of
improper performance of the contract or of unjust enrichment,
even assuming that these complaints fall to be considered by an
international tribunal.

28
AMBATIELOS CASE (DISSENTING OPINION) 35

The difference as to the validity of the Ambatielos ciañn, in
respect of which the Court has been asked to say whether it should
be referred to arbitration in accordance with the Declaration of
1926, does not, therefore, appear to us to fall within the provisions
of the Treaty of 1886 which have been invoked. A comparison
between the object of the claim and the provisions of the Treaty
thus leads us to the conclusion that the claim—whether it be justi-
fied or not—falls outside the scope of the arbitration clause in the
Declaration of 1926.

*
* *

For these reasons, we consider that the Ambatielos claim does
not fall within the category of claims in respect of which the United
Kingdom has agreed to arbitration by the Declaration of 1926.
Consequently the United Kingdom, in our opinion, is not under
an obligatior to submit this claim to the arbitral procedure provided
for in that Declaration.

(Signed) Arnold D. McNair.
(Signed) BASDEVANT.
(Signed) Helge KLAESTAD.
(Signed) J. E. READ.

29
